Citation Nr: 1443415	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-27 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of low back injury with lumbar disc disease and stenosis, status postoperative discectomy, L3-4, L5-S1, with bilateral leg pain, currently rated at 20 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Bryan Held, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by pain, difficulty walking, arthritis, and limitation of flexion of the thoracolumbar spine to, at most, 40 degrees.

2.  The evidence of record does not show that the Veteran has ever been prescribed bed rest to treat his intervertebral disc syndrome (IVDS).

3.  Although the Veteran complains of bilateral leg pain, there are no objective findings of radiculopathy. 

4.  The Veteran has a painful/unstable scar that is related to his service-connected discectomy.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for low back injury with lumbar disc disease and stenosis, status postoperative discectomy, L3-4, L5-S1, with bilateral leg pain, have not been met.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293, 4.124a, Diagnostic Code 8520 (2013).

2.  The criteria for a 10 percent disability rating, but not higher, for a scar, residual of a service-connected discectomy, have been met.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  LOW BACK DISABILITY

The Veteran contends that a higher disability rating is warranted for his service-connected low back disability, which is currently rated at 20 percent disabling under Diagnostic Code 5293, effective July 20, 1993.

Disability evaluations are determined by the application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a 'staged rating' (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2013) (combined ratings table).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine Note (1).

For VA purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

For VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Rating Formula for Diseases and Injuries of the Spine Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 20 percent for his low back disability.

After receiving his April 2011 claim for an increase, the Veteran was afforded a VA examination in June 2011.  The Veteran complained of pain on the left side of his lower back, as well as radiating pain down the left side of his left L5 and S1 distribution, affecting his ability to walk.  He also stated that he had trouble bending and twisting, and difficulty standing and sitting for long periods of time.  He reported taking gabapentin, methocarbamol, and naproxen for pain control.  He also reported receiving a spine stimulator trial, radio frequency ablation trials, and steroid injections which resulted in some relief with some left-sided pain.  As to functional impairment, the Veteran reported flare-ups 2 to 3 times per week.  Additionally, although he could perform daily activities, he had pain throughout the day.  Range of motion of the thoracolumbar spine was from zero to 45 degrees of forward flexion, zero to 10 degrees of extension, zero to 15 degrees of lateral flexion to the right and to the left, and zero to 15 degrees of lateral rotation to the right and to the left.  The examiner indicated that there was pain throughout all motion.  There was no change in range of motion after repetition.  Seated and straight leg raise tests were negative.  The Veteran had 5/5 motor strength on all tests.  The examiner noted that the Veteran's deep tendon reflexes were 2+ for L4, and that the sensation was intact, but there was more sensation of the left than the right at the L5-S1 distribution.  The examiner diagnosed the Veteran with lumbar spondylosis and degenerative disk disease with a history of lumbar laminectomies for stenosis.

The Veteran was provided another VA examination in January 2013.  He complained of persistent pain that radiated to both legs that was exacerbated by bending over and prolonged sitting.  The Veteran also reported flare-ups, which he described as constant pain in his back.  The Veteran described symptoms of mild paresthesias and/or dysthesias in his right lower extremity and moderate symptoms in his left lower extremity.  Range of motion of the thoracolumbar spine was zero to 45 degrees of forward flexion with pain at 40 degrees, zero to 15 degrees of extension with pain at 10 degrees, zero to 15 degrees of lateral flexion to the right, zero to 20 degrees of lateral flexion to the left, and zero to 30 degrees of lateral rotation to the right and to the left. 

As to functional loss, the January 2013 examiner noted that the Veteran had less movement after repetitive use.  The examiner noted no guarding, muscle spasm, or tenderness of the thoracolumbar spine.  Motor and muscle strength was 5/5 on all tests.  The deep tendon reflexes in the lower extremities were 1+ on knees and ankles bilaterally.  A 1+ rating indicates hypoactive reflexes.  Deep tendon reflexes in the upper extremities were 1+ for right and left biceps, brachioradialis, knees and ankles, and zero for right and left triceps.  A zero rating indicates reflex is absent.  Testing of the upper extremity nerves, lower extremity nerves, and radicular groups revealed normal results.  Light touch testing revealed no sensory deficits.  Straight leg raising tests results were negative.  The examiner noted that the Veteran has IVDS of the thoracolumbar spine and reported an incapacitating episode over the past 12 months due to IVDS lasting for at least 6 weeks.  Finally, the examiner noted that although the Veteran described mild symptoms of radiculopathy, he did not have signs or symptoms of radiculopathy during examination.  In a supplemental opinion dated in February 2013, the same medical examiner clarified that the Veteran had no radicular symptomatology at the time of the January 2013 examination.  While the medical examiner noted that MRI results supported a history of radiculopathy, he further explained that at the time of exam, the Veteran was minimally symptomatic or asymptomatic, and bilateral straight leg raising was negative.  

The Board finds that the objective range of motion testing shows that the Veteran's low back disability meets the criteria for a 20 percent rating, but no more.  The Veteran's forward flexion of the thoracolumbar spine has, at most, been limited to 40 degrees when taking pain into consideration.  Furthermore, the combined range of motion of the thoracolumbar spine during the June 2011 examination was 115 degrees after taking pain into consideration.  See VA examination dated January 2013.  These measurements warrant a 20 percent rating.  A rating in excess of 20 percent requires either ankylosis or forward flexion of the spine to be limited to 30 degrees or less.  At no time has ankylosis been shown in the Veteran's spine.  The Veteran's report of experiencing pain with all motion is not itself probative of entitlement to a rating higher than 20 percent.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  While it is clear from the record that there is limited and painful motion, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  The issue is not whether pain additionally limits flexion, but whether that additional limitation would decrease the flexion to less than 30 degrees.  Here, the clinical evidence and the Veteran's statements simply do not demonstrate or even suggest impairment to that level.  As such, the Board concludes that a rating higher than 20 percent under the General Rating Formula is not warranted.  

Next, the Board has considered whether a rating in excess of 20 percent is warranted under Diagnostic Code 5243 based on incapacitating episodes.  The Veteran has been diagnosed with IVDS, and during the January 2013 examination reported that he had an incapacitating episode in the last 12 months requiring at least 6 weeks of bed rest and treatment by a physician.  However, an incapacitating episode, as defined by regulation for VA purposes, is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician.  Careful review of the Veteran's VA medical records shows that there is no mention of prescribed bed rest for his back disability for any amount of time, either by a VA physician or private physician.  The Veteran has not submitted any private medical records showing treatment or prescribed bed rest for an IVDS flare-up.  Because it is reasonable to expect that the Veteran would have submitted such evidence during the course of the appeal, the Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  Consequently, the Board finds that the preponderance of the evidence shows that the Veteran did not have any incapacitating episodes as defined by regulation, and thus the Veteran does not meet the criteria for a rating under Diagnostic Code 5243. 

The Board acknowledges the Veteran's contention that his low back disability rating has been erroneously reduced.  See Form 9, dated October 9, 2012.  His contention is based on an error in a September 2011 rating decision which inadvertently informed him, in the text of the decision, that his previously granted 40 percent rating was being continued.  However, the rating code sheet attached to that decision correctly reflected that the Veteran has been granted a 20 percent rating for his low back disability continuously since July 20, 1993.  A March 2013 Supplemental Statement of the Case informed the Veteran that the statements regarding the 40 percent rating for his low back disability were made in error, and that he was never granted a 40 percent rating for his low back disability.  Furthermore, payments to the Veteran reflect compensation for a 20 percent rating.  Because a clerical error that has no effect on the award of benefits does not constitute an improper reduction, the Board finds that the Veteran's rating has not been erroneously reduced.  See Winslow v. Brown, 8 Vet. App. 469, 474 (1996) (holding that a clerical error that has no effect on the award benefits does not constitute clear and unmistakable error).

Finally, the Board has considered whether a separate rating is warranted under Diagnostic Code 8520 for radiculopathy of each lower extremity.  Under Diagnostic Code 8520, ratings of 10, 20, and 40 percent are assigned for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve, respectively.  A 60 percent rating is assigned if the incomplete paralysis is severe, with marked muscular atrophy.  The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  

The January/February 2013 VA examiner concluded that the Veteran had no radiculopathy symptoms during examination.  Although the Veteran's leg pain symptoms were consistent with degenerative disc disease findings, reflex testing revealed measurable reflexes in both lower extremities.  Additionally, motor strength testing was 5/5 throughout the lower extremities, sensory testing was normal in both lower extremities, and no muscle atrophy was present.  Thus, the evidence shows that despite his credible complaints of bilateral leg pain, the Veteran does not objective findings of any neurological deficits consistent with radiculopathy in either lower extremity.  

II. SCAR

The Board acknowledges that the January 2013 VA examination contained a notation that the Veteran had a painful or unstable scar related to his service-connected low back disability.  The Board finds that a separate rating is warranted for the scar under Diagnostic Code 7804, which provides for a 10 percent rating where the Veteran has one or two scars that are unstable or painful. The Board has also considered whether a higher rating is warranted.  However, the criteria for a higher rating under that code have not been met.  Additionally, the criteria for a rating under Diagnostic Codes 7800 to 7802, and 7805 to 7833 have not been met.

III. EXTRASCHEDULAR CONSIDERATION

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2013).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's back symptoms include pain, limitation of motion, and neurologic impairment, all of which have been specifically contemplated by the rating schedule.  The Veteran has been noted to be limited in his ability to walk, and to sit or stand for prolonged periods of time.  However, in comparing the level of severity and symptomatology of the Veteran's disabilities with the rating criteria, there is not "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, the Veteran's level of disability is adequately contemplated by the rating schedule and the assigned schedular evaluation, even in regard to the combined effect of all of the his service-connected disabilities.  Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115. 

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated in May 2011 is of record.  The RO has obtained pertinent records including the Veteran's service treatment records, VA outpatient treatment reports, and Social Security Administration records.

The Veteran was also provided thorough medical examinations, and has made no allegations as to the inadequacy of any medical opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  Thus, the Board finds that no further development of the claim is necessary to reach a decision on the Veteran's low back disability claim. 


ORDER

A rating in excess of 20 percent for low back injury with lumbar disc disease and stenosis, status postoperative discectomy, L3-4, L5-S1, with bilateral leg pain, is denied.

Entitlement to a separate compensable rating of 10 percent for painful/unstable scar related to a service-connected low back disability is granted, subject to the laws governing payment of monetary benefits. 


REMAND

The Veteran may be awarded a total disability rating based on individual unemployability (TDIU) upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2013). Evidence of unemployability need only be an allegation that the Veteran cannot work or that he lost employment due to service-connected disabilities. Roberson v. Principi, 251 F.3d 1378 (2001).  

The Veteran does not meet the percentage requirement for TDIU on a schedular basis under 38 C.F.R. § 4.16.  Nevertheless, TDIU may be granted where service-connected disabilities preclude gainful employment regardless of the percentage evaluation.  38 C.F.R. § 4.16(b).  The Veteran has alleged that he is unable to maintain substantially gainful employment as a result of his service-connected back disability.  In a statement dated September 2007, the Veteran indicated that he has received Social Security disability benefits since 1994, and has not been able to obtain employment since then due to his back pain.  The Veteran was previously employed as a pipe fitter.  Additionally, a June 2001 decision by the Social Security Administration found the Veteran disabled and unable to work due to a primary diagnosis of his service-connected back disability, as well as a secondary diagnosis of non-service-connected affective disorder.  The Board finds that the issue of TDIU has been reasonably raised by the record as part of the Veteran's increased rating claim for his back disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2011).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to his TDIU claim.

2.  Thereafter, refer the TDIU claim to the Under Secretary for Benefits or the Director of Compensation Services for consideration of assignment of TDIU on an extraschedular basis.

3.  Then readjudicate the claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative an appropriate time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


